 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ADAM COOK and DEANDRE ADAMS, Case No. 2:18-cv-07352 JAK (SKx)
     Individuals,                 Hon. John A. Kronstadt, Ctrm. 10B, 10th Fl., 1st Street
12                                                 Mag. Steve Kim, Ctrm. 540, 5th Fl., Roybal

13
                  Plaintiffs,
14                                                 STIPULATED PROTECTIVE ORDER
             v.
15                                            [DISCOVERY DOCUMENT:
                                              REFERRED TO MAGISTRATE
16   CITY OF LOS ANGELES, a public entity; JUDGE STEVE KIM]
     LOS ANGELES POLICE
17   DEPARTMENT, a public entity; and
     DOES 1 through 20 inclusive, Individuals
18   Acting in Official Capacity
19
                  Defendants.
20
21
22 1.     A. PURPOSES AND LIMITATIONS
23
24        Discovery in this action is likely to involve production of confidential, proprietary,
25 or private information for which special protection from public disclosure and from use
26 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
27 parties hereby stipulate to and petition the Court to enter the following Stipulated
28 Protective Order. The parties acknowledge that this Order does not confer blanket


                                                  1
 1 protections on all disclosures or responses to discovery and that the protection it affords
 2 from public disclosure and use extends only to the limited information or items that are
 3 entitled to confidential treatment under the applicable legal principles. The parties further
 4 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
 5 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
 6 sets forth the procedures that must be followed and the standards that will be applied
 7 when a party seeks permission from the court to file material under seal.
 8
 9         B. GOOD CAUSE STATEMENT
10 The Los Angeles Police Department (“Department”) conducts internal administrative
11 investigations of Officer Involved Uses of Force and Complaint Investigations
12 (hereinafter “Administrative Investigations”). Once an Administrative Investigation is
13 initiated, a formal investigation number is prepared. Such investigations are reviewed
14 by appropriate command officers in the Department. This review has several purposes:
15 (1) to determine whether the involved officers violated any Department policies or
16 procedures; (2) to determine whether administrative discipline and/or retraining of the
17 involved officers is necessary; and (3) to ascertain if police policies and procedures in
18 such areas as supervision, training, tactics, policies, etc. should be modified.
19 Administrative Investigations are an essential aid to providing critical evaluation of
20 Department officers and policies, and to determine the most effective way to serve the
21 citizens of Los Angeles.
22         The Department strives to maintain the confidentiality of an officer's
23 Administrative Investigations, and the information contained therein, in recognition of
24 the protections granted pursuant to California Penal Code §§ 832.5, 832.7, and 832.8 and
25 1040 et al. of the California Evidence Code. Just as officer's personnel package is
26 maintained as confidential, so too are the Administrative Investigations involving a
27 particular officer(s). Administrative Investigations, like an officer's personnel package,
28 include information which is both personal in nature and could potentially impact the


                                                   2
 1 liberty interests of the involved police officers and/or civilians named within. The
 2 information obtained from personnel packages and Administrative Investigations can,
 3 and have been used to initiate disciplinary action against officers, as well as evidence in
 4 disciplinary proceedings where the officer's conduct was considered to be contrary to
 5 Department policy. At this time, the parties have agreed that certain Administrative
 6 Investigation information will be provided pursuant to the terms set forth in this
 7 Protective Order. As a result, the parties have agreed to this Proposed Protective Order
 8 covering these records for the following Good Cause reasons:
 9         Administrative Investigations are maintained as confidential reports and are
10 considered part of the individual officers' personnel records.             Administrative
11 Investigations include information which is both personal in nature and could potentially
12 impact the liberty interests of the involved police officers and/or civilians named within.
13 The information obtained from Administrative Investigations can and have been used to
14 initiate disciplinary action against officers and as evidence in disciplinary proceedings
15 where the use of force or tactics used were considered to be contrary to Department
16 policy.
17         Unfettered release of Administrative Investigations have the potential for untold
18 negative results. In terms of societal interests, it would inhibit the Department’s ability
19 to frankly engage in critical self-analysis. Public exposure of many Administrative
20 Investigations could severely threaten the safety and well-being of the individuals, their
21 families and associates. Many Administrative Investigations include embarrassing facts.
22 At a minimum, disclosure of an entire Administrative Investigation would cause needless
23 intrusion of privacy rights and have a negative effect on the Department’s effort to
24 conduct these important investigations.       Indeed, for all of these reasons, persons
25 interviewed by Investigators are advised that their statements are being taken for the
26 confidential use of the Department.
27 / / /
28 / / /


                                                  3
 1         The materials and statements in Administrative Investigations are maintained in
 2 protected files in order to maintain their confidentiality. They are not routinely shown to
 3 other city departments. Even then, information which is not clearly relevant to the
 4 rationale governing the request is redacted to ensure the utmost regard for the privacy
 5 rights of the mentioned within a given report. The reports are not available to the general
 6 public except by court order.
 7         In each case involving court-ordered disclosure of information from an
 8 Administrative Investigation sought in state or federal court, it is Department policy to
 9 seek a protective order limiting use of the information to the case at trial and identifying
10 those persons who may properly be granted access to the information. Absent a
11 protective order, it becomes unrealistic to conceive that the large numbers of attorneys,
12 secretaries, law clerks, paralegals and witnesses involved in many cases will be able to
13 maintain proper confidence of personal, private material absent an order which clearly
14 delineates their responsibilities. The orders further request that said records be returned
15 to the Department after the case has terminated, either by final judgment or otherwise.
16 This request serves to ensure that intrusion into the privacy and employment rights of
17 those involved is limited to the particular case in which the facts are relevant.
18         The issuance of an appropriate protective order makes certain that these privacy
19 concerns are not compromised beyond that degree necessary to the issues before the
20 court. Accordingly, on behalf of the Los Angeles Police Department and those persons
21 identified within a given Administrative Investigation, the Defendant respectfully
22 requests these procedural protections in the instant case.
23         Accordingly, the parties hereby stipulate that the above-referenced Administrative
24 Investigation documents and items are confidential in nature and is appropriately
25 produced pursuant to a protective order.
26 / / /
27 / / /
28 / / /


                                                  4
 1   2.    DEFINITIONS
 2         2.1 Action: Adam Cook, et al. v. City of Los Angeles, et al., United States District
 3 Court Case No. 2:18-cv-07352 JAK (SKx).
 4         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 5 information or items under this Order.
 6         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 7 it is generated, stored or maintained) or tangible things that qualify for protection under
 8 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9 Statement.
10         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
11 support staff).
12         2.5   Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14         2.6 Disclosure or Discovery Material: all items or information, regardless of the
15 medium or manner in which it is generated, stored, or maintained (including, among
16 other things, testimony, transcripts, and tangible things), that are produced or generated
17 in disclosures or responses to discovery in this matter.
18         2.7 Expert: a person with specialized knowledge or experience in a matter
19 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20 expert witness or as a consultant in this Action.
21         2.8 House Counsel: attorneys who are employees of a party to this Action.
22 House Counsel does not include Outside Counsel of Record or any other outside counsel.
23         2.9 Non-Party: any natural person, partnership, corporation, association, or
24 other legal entity not named as a Party to this action.
25         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
26 this Action but are retained to represent or advise a party to this Action and have appeared
27 in this Action on behalf of that party or are affiliated with a law firm which has appeared
28 on behalf of that party, and includes support staff.


                                                  5
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their
 3 support staffs).
 4         2.12 Producing Party:      a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9 their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is designated
11 as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
13 a Producing Party.
14
15 3.      SCOPE
16         The protections conferred by this Stipulation and Order cover not only Protected
17 Material (as defined above), but also (1) any information copied or extracted from
18 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19 Material; and (3) any testimony, conversations, or presentations by Parties or their
20 Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the trial
22 judge. This Order does not govern the use of Protected Material at trial.
23
24 4.      DURATION
25         Upon final termination of this litigation in either the United States District Court
26 (Central District of California) or exhaustion of all appeals, all Confidential Information
27 and all copies thereof shall be returned to the Los Angeles City Attorney’s Office within
28 thirty (30) calendar days along with written confirmation from Plaintiffs’ counsel that all


                                                  6
 1 materials are being returned pursuant to the terms of this Stipulation and the District
 2 Court’s order on this Stipulation. Since Plaintiffs are alleging both federal and state
 3 claims, the City of Los Angeles and any individual police officer defendants (including
 4 those who may be added as parties to this litigation) object to Plaintiffs’ retention,
 5 possession, custody and control of the above-referenced Confidential Information in the
 6 event the federal claims are dismissed and remaining state law claims are remanded to
 7 the Los Angeles County Superior Court (“Superior Court”). These objections are made
 8 pursuant to California law, including but not limited to, the Peace Officer’s Bill of Rights,
 9 California Evidence Code Sections 1043 and 1045, as well as Haggerty v. Superior Court
10 (2004) 117 Cal.App.4th 1079. In the event that the federal claims in this litigation are
11 dismissed and the remaining state law claims are remanded to the Superior Court,
12 Defendant City and/or any individual police officer defendants (including those who may
13 be added as parties to this litigation) reserve the right to file any and all necessary motions
14 for an order from the Superior Court compelling Plaintiff and/or his counsel to return all
15 or specified portions of the Confidential Information produced by the City of Los
16 Angeles in this litigation.
17
18 5.      DESIGNATING PROTECTED MATERIAL
19         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
20 Party or Non-Party that designates information or items for protection under this Order
21 must take care to limit any such designation to specific material that qualifies under the
22 appropriate standards. The Designating Party must designate for protection only those
23 parts of material, documents, items, or oral or written communications that qualify so
24 that other portions of the material, documents, items, or communications for which
25 protection is not warranted are not swept unjustifiably within the ambit of this Order.
26         Mass, indiscriminate, or routinized designations are prohibited. Designations that
27 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
28 to unnecessarily encumber the case development process or to impose unnecessary


                                                    7
 1 expenses and burdens on other parties) may expose the Designating Party to sanctions.
 2   If it comes to a Designating Party’s attention that information or items that it designated
 3 for protection do not qualify for protection, that Designating Party must promptly notify
 4 all other Parties that it is withdrawing the inapplicable designation.
 5         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 6 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 7 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 8 must be clearly so designated before the material is disclosed or produced.
 9         Designation in conformity with this Order requires:
10               (a)   for information in documentary form (e.g., paper or electronic
11 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
12 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
13 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
14 portion or portions of the material on a page qualifies for protection, the Producing Party
15 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
16 in the margins).
17 A Party or Non-Party that makes original documents available for inspection need not
18 designate them for protection until after the inspecting Party has indicated which
19 documents it would like copied and produced. During the inspection and before the
20 designation, all of the material made available for inspection shall be deemed
21 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22 copied and produced, the Producing Party must determine which documents, or portions
23 thereof, qualify for protection under this Order. Then, before producing the specified
24 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
25 that contains Protected Material. If only a portion or portions of the material on a page
26 qualifies for protection, the Producing Party also must clearly identify the protected
27 portion(s) (e.g., by making appropriate markings in the margins).
28               (b)   for testimony given in depositions that the Designating Party identify


                                                   8
 1 the Disclosure or Discovery Material on the record, before the close of the deposition all
 2 protected testimony.
 3               (c)   for information produced in some form other than documentary and
 4 for any other tangible items, that the Producing Party affix in a prominent place on the
 5 exterior of the container or containers in which the information is stored the legend
 6 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 7 the Producing Party, to the extent practicable, shall identify the protected portion(s).
 8         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 9 to designate qualified information or items does not, standing alone, waive the
10 Designating Party’s right to secure protection under this Order for such material. Upon
11 timely correction of a designation, the Receiving Party must make reasonable efforts to
12 assure that the material is treated in accordance with the provisions of this Order.
13
14 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
16 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
17         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
18 process under Local Rule 37.1 et seq.
19         6.3 The burden of persuasion in any such challenge proceeding shall be on the
20 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
21 to harass or impose unnecessary expenses and burdens on other parties) may expose the
22 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
23 the confidentiality designation, all parties shall continue to afford the material in question
24 the level of protection to which it is entitled under the Producing Party’s designation until
25 the Court rules on the challenge.
26 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
27         7.1 Basic Principles. A Receiving Party may use Protected Material that is
28 disclosed or produced by another Party or by a Non-Party in connection with this Action


                                                   9
 1 only for prosecuting, defending, or attempting to settle this Action. Such Protected
 2 Material may be disclosed only to the categories of persons and under the conditions
 3 described in this Order. When the Action has been terminated, a Receiving Party must
 4 comply with the provisions of section 13 below (FINAL DISPOSITION).
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6 location and in a secure manner that ensures that access is limited to the persons
 7 authorized under this Order.
 8         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 9 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
10 may disclose any information or item designated “CONFIDENTIAL” only to:
11              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
12 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
13 disclose the information for this Action;
14              (b) the officers, directors, and employees (including House Counsel) of the
15 Receiving Party to whom disclosure is reasonably necessary for this Action;
16              (c) Experts (as defined in this Order) of the Receiving Party to whom
17 disclosure is reasonably necessary for this Action and who have signed the
18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19              (d) the court and its personnel;
20              (e) court reporters and their staff;
21              (f) professional jury or trial consultants, mock jurors, and Professional
22 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
23 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24              (g) the author or recipient of a document containing the information or a
25 custodian or other person who otherwise possessed or knew the information;
26              (h) during their depositions, witnesses, and attorneys for witnesses, in the
27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not


                                                   10
 1 be permitted to keep any confidential information unless they sign the “Acknowledgment
 2 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 3 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 4 depositions that reveal Protected Material may be separately bound by the court reporter
 5 and may not be disclosed to anyone except as permitted under this Stipulated Protective
 6 Order; and
 7              (i) any mediator or settlement officer, and their supporting personnel,
 8 mutually agreed upon by any of the parties engaged in settlement discussions.
 9
10 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
11 OTHER LITIGATION
12        If a Party is served with a subpoena or a court order issued in other litigation that
13 compels disclosure of any information or items designated in this Action as
14 “CONFIDENTIAL,” that Party must:
15              (a) promptly notify in writing the Designating Party. Such notification
16 shall include a copy of the subpoena or court order;
17              (b) promptly notify in writing the party who caused the subpoena or order to
18 issue in the other litigation that some or all of the material covered by the subpoena or
19 order is subject to this Protective Order. Such notification shall include a copy of this
20 Stipulated Protective Order; and
21              (c) cooperate with respect to all reasonable procedures sought to be pursued
22 by the Designating Party whose Protected Material may be affected.
23        If the Designating Party timely seeks a protective order, the Party served with the
24 subpoena or court order shall not produce any information designated in this action as
25 “CONFIDENTIAL” before a determination by the court from which the subpoena or
26 order issued, unless the Party has obtained the Designating Party’s permission. The
27 Designating Party shall bear the burden and expense of seeking protection in that court
28 of its confidential material and nothing in these provisions should be construed as


                                                 11
 1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 2 from another court.
 3
 4 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 5 IN THIS LITIGATION
 6              (a) The terms of this Order are applicable to information produced by a Non-
 7 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
 8 by Non-Parties in connection with this litigation is protected by the remedies and relief
 9 provided by this Order. Nothing in these provisions should be construed as prohibiting a
10 Non-Party from seeking additional protections.
11              (b) In the event that a Party is required, by a valid discovery request, to
12 produce a Non-Party’s confidential information in its possession, and the Party is subject
13 to an agreement with the Non-Party not to produce the Non-Party’s confidential
14 information, then the Party shall:
15                    (1) promptly notify in writing the Requesting Party and the Non-Party
16 that some or all of the information requested is subject to a confidentiality agreement
17 with a Non-Party;
18                    (2) promptly provide the Non-Party with a copy of the Stipulated
19 Protective Order in this Action, the relevant discovery request(s), and a reasonably
20 specific description of the information requested; and
21                    (3) make the information requested available for inspection by the Non-
22 Party, if requested.
23              (c) If the Non-Party fails to seek a protective order from this court within 14
24 days of receiving the notice and accompanying information, the Receiving Party may
25 produce the Non-Party’s confidential information responsive to the discovery request. If
26 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
27 information in its possession or control that is subject to the confidentiality agreement
28 with the Non-Party before a determination by the court. Absent a court order to the


                                                 12
 1 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 2 court of its Protected Material.
 3
 4 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6 Protected Material to any person or in any circumstance not authorized under this
 7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 8 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 9 all unauthorized copies of the Protected Material, (c) inform the person or persons to
10 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
11 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
12 that is attached hereto as Exhibit A.
13
14 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15 PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17 inadvertently produced material is subject to a claim of privilege or other protection, the
18 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
19 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
20 established in an e-discovery order that provides for production without prior privilege
21 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
22 an agreement on the effect of disclosure of a communication or information covered by
23 the attorney-client privilege or work product protection, the parties may incorporate their
24 agreement in the stipulated protective order submitted to the court.
25
26 12.     MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
28 to seek its modification by the Court in the future.


                                                  13
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2 Protective Order no Party waives any right it otherwise would have to object to disclosing
 3 or producing any information or item on any ground not addressed in this Stipulated
 4 Protective Order. Similarly, no Party waives any right to object on any ground to use in
 5 evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may only
 8 be filed under seal pursuant to a court order authorizing the sealing of the specific
 9 Protected Material at issue. If a Party's request to file Protected Material under seal is
10 denied by the court, then the Receiving Party may file the information in the public record
11 unless otherwise instructed by the court.
12
13 13.     FINAL DISPOSITION
14         After the final disposition of this Action, as defined in paragraph 4, within 60 days
15 of a written request by the Designating Party, each Receiving Party must return all
16 Protected Material to the Producing Party or destroy such material. As used in this
17 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18 summaries, and any other format reproducing or capturing any of the Protected Material.
19 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
20 a written certification to the Producing Party (and, if not the same person or entity, to the
21 Designating Party) by the 60 day deadline that (1) identifies (by category, where
22 appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
23 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
24 any other format reproducing or capturing any of the Protected Material.
25 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
26 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
28 consultant and expert work product, even if such materials contain Protected Material.


                                                  14
 1 Any such archival copies that contain or constitute Protected Material remain subject to
 2 this Protective Order as set forth in Section 4 (DURATION).
 3
 4 14.    Any violation of this Order may be punished by any and all appropriate measures
 5 including, without limitation, contempt proceedings and/or monetary sanctions.
 6
 7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8 DATED: 11/14/2018
 9            /s/ Garrett J. Hines            .
10 Attorneys for Plaintiffs, ADAM COOK and DEANDRE ADAMS
11
12 DATED: 11/14/2018
13           /s/ J. Edwin Rathbun, Jr.       .
14 Attorneys for Defendant, CITY OF LOS ANGELES
15
16 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
            November 19, 2018
17 DATED:________________________
18
19 ____________________________________
   Honorable Steve Kim
20 United States Magistrate Judge
21
22
23
24
25
26
27
28


                                                  15
 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4 I, _____________________________ [print or type full name], of _________________
 5 [print or type full address], declare under penalty of perjury that I have read in its entirety
 6 and understand the Stipulated Protective Order that was issued by the United States
 7 District Court for the Central District of California on ________________ [date] in the
 8 case Adam Cook, et al. v. City of Los Angeles, et al., United States District Court case
 9 no. 2:18-cv-07352 JAK (SKx). I agree to comply with and to be bound by all the terms
10 of this Stipulated Protective Order and I understand and acknowledge that failure to so
11 comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item that is
13 subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order. I further agree to submit to the jurisdiction
15 of the United States District Court for the Central District of California for the purpose
16 of enforcing the terms of this Stipulated Protective Order, even if such enforcement
17 proceedings      occur    after   termination      of    this    action.    I     hereby   appoint
18 __________________________               [print         or      type       full      name]      of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with this
21 action or any proceedings related to enforcement of this Stipulated Protective Order.
22
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
25
26 Printed name: _______________________________
27
28 Signature: __________________________________


                                                     16
